Citation Nr: 1202011	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  The case is now under the jurisdiction of the Nashville RO.  

The Veteran and his spouse testified at a November 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A March 1971 rating decision and an August 1983 Board decision denied entitlement to service connection for a low back disorder.  The Veteran did not appeal those determinations and they are now final.  

2.  Evidence received since the August 1983 Board decision related to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disorder and raises a reasonable possibility of substantiating that claim.

3.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's preexisting low back disorder was aggravated as a result of his military service.  

4.  In November 2011 the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for type II diabetes mellitus and a heart condition.  


CONCLUSIONS OF LAW

1.  The March 1971 rating decision and the August 1983 Board decision, which denied entitlement to service connection for a low back disorder, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§  3.104, 20.1100 (2011).

2.  The additional evidence presented since the August 1983 Board decision is new and material and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving reasonable doubt in his favor, the Veteran has a low back disorder which was aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(b), 4.22 (2011).

4.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to service connection for type II diabetes mellitus and a heart condition.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.2020, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The Veteran was first denied entitlement to service connection for a low back disorder in a March 1971 rating decision.  The Veteran attempted to reopen his claim in November 1981 and the RO again denied entitlement to service connection in a January 1982 rating decision.  In August 1983 the Board denied that denial, finding that there was insufficient evidence to show that the Veteran's pre-existing low back disorder had been aggravated during service.  The Veteran was notified of that decision and did not appeal.   Accordingly, that decision in final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In October 2008 the Veteran again claimed entitlement to service connection for a low back disorder.  This claim was denied in an April 2009 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in April 2010 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  It is unclear whether or not the RO has reopened the Veteran's claim.  However, regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the August 1983 Board decision consist of private treatment records and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the medical evidence and the Veteran's statements pertain to the possibility that his low back disorder may have been aggravated during service.  The lack of such evidence was the basis for the prior denial of entitlement to service connection for that condition.  New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.  

Having been reopened, the Veteran's claim of entitlement to service connection for a low back disorder must be reviewed on a de novo basis.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of basic entitlement to service connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

While the Veteran's low back disorder was not noted upon his entry into service, it was noted in service treatment records from July 1969.  Records from that time indicate that the Veteran reported having injured his back in high school.  The Veteran was diagnosed with probably L4 and L5 spondylolysis without spondylolisthesis.  Subsequent service treatment records show several reports of low back pain and the Veteran was discharged after an October 1969 board of medical examiners so recommended.  At that time it was noted that the Veteran's condition existed prior to service and had not been aggravated by service.  The Veteran was afforded a VA examination in support of his claim in January 1971.  During that examination the Veteran reported that he injured his back in 1966 while playing basketball.  Spondylolysis was diagnosed. 

Private treatment records from 2004 and 2005 indicate that the Veteran was diagnosed with spondylolisthesis, degenerative disc disease, radiculopathy, spinal stenosis and degenerative subluxation of L4-L5.  He underwent back surgery in April 2005.  

During the Veteran's November 2011 hearing before a Veterans Law Judge he reiterated his previous statements regarding his low back disorder.  He stated that the normal findings on his entrance examination and the subsequent repeated treatment and ultimate discharge for a low back disorder indicate that his preexisting back disorder was aggravated by his period of active service. 

After weighing the evidence of record the Board finds that the evidence indicating that the Veteran's low back disorder preexisted service is clear and unmistakable.  VAOPGCPREC 3-2003 (July 16, 2003).  However, there is a lack of clear and unmistakable evidence supporting a finding that the Veteran's preexisting low back disorder was not aggravated during service.  Instead, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's low back disorder was aggravated by his military service.  In so finding, the Board notes that while the in-service medical examiner board found a lack of aggravation the Veteran's condition on entry to service and his discharge from service for a severe low back disorder, along with his subsequent testimony during the November 2011 hearing, are sufficient for a finding that it is at least as likely as not that the Veteran's preexisting low back disorder was aggravated during service. 

The Board does note that the August 1983 Board decision found that the Veteran's spondylolysis and sacralization were congenital defects.  In VAOPGCPREC 82-90, VA's General Counsel held that service connection may be granted for disease (but not defects) of congenital, developmental or familiar origin, and indicated that support for this position could be found in VA regulations themselves.  A congenital defect is not service connectable as a matter of express VA regulation because it is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception to this prevision is if there is evidence of additional disability due to aggravation during service of a congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Here, the evidence reveals that the Veteran only began having back pain after an injury incurred while playing basketball.  Moreover, the Board notes that spondylolysis is a weakness that is sometimes accompanied by the forward slippage of the vertebra over the lower vertebra or sacrum, known as spondylolisthesis.    Stedman's Medical Dictionary, 1678 (27th ed., 2000).  This forward slippage may or may not occur and may be the result of injury.  Since it can be the result of injury, service-connected can be granted for spondylolisthesis.  There is no dispute that the Veteran has been diagnosed with spondylolisthesis and spondylolysis.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

The Veteran had also claimed entitlement to service connection for type II diabetes mellitus and a heart condition.  The April 2009 rating decision noted above also denied entitlement to service connection for those conditions, and the Veteran properly appeal those denials.  However, during the Veteran's November 2011 hearing before a Veterans Law Judge he indicated that he wished to withdraw those issues from appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appeal.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has properly withdrawn his appeal concerning entitlement to service connection for type II diabetes mellitus and a heart condition.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed. 


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a low back disorder is reopened. 

Entitlement to service connection for a low back disorder is granted. 

The appeal concerning entitlement to service connection for type II diabetes mellitus is dismissed.

The appeal concerning entitlement to service connection for a heart condition is dismissed.  


REMAND

Finally, the Board notes that the Veteran has also claimed entitlement to a total disability rating based on individual unemployability (TDIU).  As noted above, service connection has been granted for the Veteran's low back disorder.  In light of this grant of benefits, the Board finds that additional development is necessary.  
Although the Board sincerely regrets the additional delay, it is necessary to remand this issue to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

To date, the Veteran has not been afforded a VA medical examination regarding whether his service-connected disability prevents him from securing or following a substantially gainful occupation.  As such, the Board must remand this claim for such an opinion to be obtained.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran to inquire whether he has undergone any treatment for his service-connected low back disorder since April 2005.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disability on his employability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so in his report.  

Following this review and examination, the examiner is requested to state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  

In doing so, the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examiner must not consider the Veteran's age or any limitations from nonservice-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


